Matter of Maxwell B. (Patrick L.) (2022 NY Slip Op 01787)





Matter of Maxwell B. (Patrick L.)


2022 NY Slip Op 01787


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
JOSEPH A. ZAYAS, JJ.


2020-05267
 (Docket Nos. N-8004-20, N-8005-20)

[*1]In the Matter of Maxwell B. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andPatrick L. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Noah G. (Anonymous). Administration for Children's Services, petitioner-respondent; Patrick L. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)


Carol Lipton, Brooklyn, NY, for appellant.
Sylvia O. Hinds-Radix, Corporation Counsel, New York, NY (John Moore and Rebecca L. Visgaitis of counsel), for respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Judith Stern of counsel), attorney for the children.
In related proceedings pursuant to Family Court Act article 10, Patrick L. appeals from an order of the Family Court, Kings County (Ben Darvil Jr., J.), dated June 24, 2020. The order, after a hearing, granted the petitioner's application pursuant to Family Court Act § 1027 for the temporary removal of the subject children from his custody.

DECISION & ORDER
Motion by the attorney for the children to dismiss the appeal on the ground that it has been rendered academic. By decision and order on motion of this Court dated November 22, 2021, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Patrick L. (hereinafter the appellant), the biological father of the subject child Noah [*2]G., and a person legally responsible for the subject child Maxwell B., appeals from an order dated June 24, 2020, which directed the temporary removal of the subject children pursuant to Family Court Act § 1027. That order, however, was superseded by a second removal order issued pursuant to Family Court Act § 1027, dated April 16, 2021, to which the appellant consented, and an order dated August 25, 2021, which, inter alia, denied that branch of the appellant's motion which was to modify the April 16, 2021 order. Those superseding orders have rendered the appeal from the June 24, 2020 removal order academic (see Matter of Zyla W. [Sharee J.], 169 AD3d 701, 701-702; Matter of Mahar E. [Mahmuda E.], 160 AD3d 847, 848).
BRATHWAITE NELSON, J.P., RIVERA, MILLER and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court